(establishing two-part test for ineffective assistance of counsel); Kirksey v.
                   State, 112 Nev. 980, 987-88, 923 P.2d 1102, 1107 (1996) (applying the test
                   in Strickland to a conviction based on a guilty plea); see also Means v.
                   State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004) (petitioner must prove
                   the facts underlying his claims of ineffective-assistance by a
                   preponderance of the evidence). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.



                                                                        , J.
                                            Hardesty


                                                                      Ovut
                   Douglas                                     Cherry


                   cc:   Hon. Janet J. Berry, District Judge
                         Story Law Group
                         Attorney General/Carson City
                         Washoe County District Attorney
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    er,